DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09 DECEMBER 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,715,840, U.S. Patent 10,904,587, and U.S. Patent 11,044,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments, filed 09 DECEMBER 2021, in regard to any claim amendments (along with the filed terminal disclaimer) and the previous objection(s)/rejection(s) to the claims have been fully considered and are persuasive.  The previous objection(s)/rejection(s) to the claims have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an Examiner’s statement of reasons for allowance: The closest
prior art found to cover Applicant’s claimed invention was Lee (US 2014/0115627), Wang (US 10,158,907), and lannaccone (US 2019/0018897), where (among other things) a client using offset information in order to determine proper time for performing a certain action, performing linear regression for timing purposes and with multiple data points across segments, as well as repeating a process of performing calculations with additional values until a threshold change, was at least disclosed. However, the prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant; and therefore, when taking all the claimed limitations as a whole, Applicant’s claimed invention is defined over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424